DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rost et al. (US Patent Application Publication 2014/0206230).
With respect to Claim 1:
Rost discloses a connector assembly (FIG. 7), comprising: 
a circuit board (FIG. 7, 15) having a front side (FIG. 7, see notation) and a back side (FIG. 7, see notation); 
a connector (FIG. 6, see notation shaded region) installed on the front side (FIG. 7, see notation) of the circuit board (FIG. 7, 15); 
[AltContent: textbox (front welding portion)]and a plurality of wires (FIG. 7, 27) connected to the circuit board (FIG. 7, 15) and electrically connected (FIG. 7, see notation of trace) to the connector (FIG. 7, see notation) via the circuit board (FIG. 7, 15), the plurality of wires (FIG. 7, 27) extending (vertically) from the front side (FIG. 7, see notation) of circuit (FIG. 7, 15).
[AltContent: textbox (T)][AltContent: connector][AltContent: textbox (L)][AltContent: connector][AltContent: connector][AltContent: textbox (curved extension segment)][AltContent: connector][AltContent: textbox (extension portion)][AltContent: textbox (Straight extension segment)][AltContent: connector][AltContent: connector][AltContent: textbox (edge portion)][AltContent: connector][AltContent: roundedrect][AltContent: connector][AltContent: connector][AltContent: textbox (front side)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (2nd welding pads)][AltContent: textbox (front side)][AltContent: textbox (1st welding pads)][AltContent: connector][AltContent: textbox (welding portion)][AltContent: connector][AltContent: roundedrect][AltContent: textbox (connector)][AltContent: connector][AltContent: textbox (back side)]
    PNG
    media_image1.png
    636
    821
    media_image1.png
    Greyscale

With respect to Claim 2: 
Rost discloses the connector assembly (FIG. 7), wherein each wire (27) includes a welding portion (FIG. 7, see notation) welded to the circuit board (15) and an extension portion (FIG. 7, see notation) connected to the welding portion (FIG. 7, see notation) and located above the front side (FIG. 7, see notation) of the circuit board (15).
With respect to Claim 3: 
Rost discloses the connector assembly (FIG. 7), further comprising an insulation covering body (FIG. 7, 42) molded on the circuit board (15) and covering the welding portions (FIG. 7, see notation) of the plurality of wires (FIG. 7, 27) ([0016], lines 1-4 and [0030] lines 1-11).
With respect to Claim 4: 
Rost discloses the connector assembly (FIG. 7), wherein a row of first welding pads (FIG. 6/7, 23) is formed on the front side (FIG. 6/7, see notation) of the circuit board (15), a row of second welding pads (FIG. 7, see notation) is formed on the back side (FIG. 7, see notation) of the circuit board (15), and the welding portions (FIG. 7, see notation) of the plurality of wires (27) are welded to the first welding pads (FIG. 6/7, see notation) and the second welding pads (FIG. 6/7, see notation) in an alternating manner, respectively.
With respect to Claim 5: 
Rost discloses the connector assembly (FIG. 7), wherein: the welding portions (FIG. 7, see notation) of the plurality of wires (27) welded to the first welding pads (FIG. 7, see notation) are arranged in a row (FIG. 6, see notation) on the front side (FIG. 6, see notation) of the circuit board (15) and define front welding portions (FIG. 6, see notation); and the welding portions (FIG. 7, see notation) of the plurality of wires (27) welded to the second welding pads (FIG. 7, see notation) are arranged in a row on the back side (FIG. 7, see notation) of the circuit board (15) and define back welding portions (FIG. 7, see notation in FIG. 6, back welding portion identical to front welding portion).
With respect to Claim 6: 
Rost discloses the connector assembly (FIG. 7), wherein the insulation covering body (FIG. 7, 42) covers an edge portion (FIG. 7, see notation) of one side of the circuit board (FIG. 7, 15), the row of front welding portions (FIG. 7, see notation) and the row of back welding portions (FIG. 7, see notation).
With respect to Claim 9: 
Rost discloses the connector assembly (FIG. 7), further comprising an insulation wrapping layer (FIG. 7, 42) wrapped on the extension portions (FIG. 7, see notation) of the plurality of wires (FIG. 7, 27).
With respect to Claim 10: 
Rost discloses the connector assembly (FIG. 7), wherein the extension portion (FIG. 7, see notation) of each wire (FIG. 7, 27) comprises a straight extension segment (FIG. 7, see notation) and a curved extension segment (FIG. 7, see notation) connected between the welding portion (FIG. 7, see notation) and the straight extension segment (FIG. 7, see notation).
With respect to Claim 11: 
Rost discloses the connector assembly (FIG. 7), wherein the straight extension segment (FIG. 6, se notation) extends along a longitudinal direction (FIG. 7, see notation L) of the circuit board (15) and exits the circuit board (FIG. 7, see insulation 26 front end), and the welding portion (FIG. 6, see notation) extends along a transverse direction (FIG. 6, see notation T) of the circuit board (15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rost et al. (US Patent Application Publication 2014/0206230) in view of Zhuang (CN 207651703).
With respect to Claim 14: 
Rost discloses the connector assembly (Rost, FIG. 7). 
Rost does not expressly disclose wherein the connector includes an insulation body and a plurality of terminals installed in slots of the insulation body, the plurality of terminals being welded to the circuit board and electrically connected to the plurality of wires via the circuit board.
However, Zhuang teaches the connector (FIG. 2) includes an insulation body (FIG. 2, 10) and a plurality of terminals (FIG. 2, 20) installed in slots (FIG. 2, 112) of the insulation body (10), the plurality of terminals (20) being welded (FIG. 2, 24) to the circuit board (FIG. 2, 30) and electrically connected to the plurality of wires (FIG. 2, 40) via the circuit board (FIG. 2, 30) (Description, sheet 3 of 12, paragraphs [0002] and [0003]).
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (slots)]
    PNG
    media_image2.png
    734
    651
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rost with the teachings of Zhuang and provide the connector includes an insulation body and a plurality of terminals installed in slots of the insulation body, the plurality of terminals being welded to the circuit board and electrically connected to the plurality of wires via the circuit board so as to provide protection to the exposed terminals and for having a housing that determines the shape of the corresponding mating connector.

Claim(s) 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 104348051).
Zhu respect to Claim 16:
Rost discloses a connector assembly (FIG. 2, 100), comprising: 
a circuit board (FIG. 2, 3) having a front side (FIG. 2, 33) and a back side (FIG. 2, 34); 
a connector (FIG. 2, 4) installed on the front side (FIG. 2, see notation) of the circuit board (FIG. 2, 3); 
a plurality of first welding pads (FIG. 5, 3511, 3512, 3513, 351) formed on the front side (FIG. 5, 33) of the circuit board (FIG. 5, 3); 
a plurality of second welding pads (FIG. 6, 3521, 3522, 352) formed on the back side (FIG. 6, 33) of the circuit board (FIG. 6, 3); 
and a plurality of wires (FIG. 2, 21) connected to the circuit board (FIG. 2, 3), a first portion (FIG. 4, 23) of the plurality of wires (FIG. 2, 21) connected to the first welding pads (FIG. 5, 3511, 3512, 3513, 351) and a second portion (FIG. 4, 25) of the plurality of wires (FIG. 4, 21) connected to the second welding pads (FIG. 6, 3521, 3522 352), each of the plurality of wires (FIG. 2, 21 see notation) extending away from the circuit board (FIG. 2, 3).
Zhu does not expressly disclose each of the plurality of wires extending away from the circuit board from above the front side of the circuit board.
However, limited design modification to how the cable (2) is routed at the end of the circuit board teaches that each of the plurality of wires can be extending away from the circuit board from above the front side (33) of the circuit board (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rost with the teachings of common knowledge in the art and provide each of the plurality of wires extending away from the circuit board from above the front side of the circuit board so as to allow for alternative methods of routing the cable away from the corresponding mating connector during application.
With respect to Claim 17: 
Zhu discloses the connector assembly (FIG. 2, 100), wherein the plurality of first welding pads (FIG. 5, 3511, 3512, 3513, 351) and the plurality of second welding pads (FIG. 6, 3521, 3522, 352) are arranged in respective rows on the front (FIG. 5, 33) and back (FIG. 6, 34) side of the circuit board (FIG. 2, 3).
With respect to Claim 18: 
Zhu discloses the connector assembly (FIG. 2, 100), wherein each wire (FIG. 7; 23, 25) comprises a welding portion (FIG4, 2311) welded to a respective one of the welding pads (FIG. 4, 35), and an extension portion (FIG. 4, see notation) connected to the welding portion (FIG. 4, 2311) and located above the front side (FIG. 4, 33) of the circuit board (FIG. 4, 3).
[AltContent: connector][AltContent: textbox (extension portion)]
    PNG
    media_image3.png
    547
    942
    media_image3.png
    Greyscale

With respect to Claim 19: 
Zhu discloses the connector assembly, wherein the welding portions (FIG. 4, 2311) of the plurality of wires (FIG. 4, 23) are welded to the first welding pads (FIG. 5; 3511, 3512, 3513, 351) and the second welding pads (FIG. 6; 3521, 3522, 352) in an alternating manner.

Allowable Subject Matter
Claims 7-8, 12-13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a thickness of a portion of the insulation covering body located on the back side of the circuit board is less than or equal to a thickness of the circuit board, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the insulation wrapping layer includes a first segment wrapped on the curved extension segments of the plurality of wires and a second segment wrapped on the straight extension segments of the plurality of wires, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the insulation wrapping layer is an insulating tape wrapped on the extension portions of the plurality of wires, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the connector is a card connector adapted for insertion of an electronic card, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the welding portions of the second portion of the plurality of wires wrap from the back of the circuit board to the front of the circuit board within a recess formed in an edge of the circuit board, an insulation covering body is molded on the circuit board and covers the recess and the welding portions of the first and second portions of the plurality of wires, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831